Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Response to Amendment
2.	Applicant’s amendments filed 11/22/2021 to the claims and specification are accepted. In this amendment, claims 1, 3-7 and 16 have been amended. In response, the specification objection and 112 rejection are withdrawn. The abstract objection and 101 rejection have been maintained.
Response to Argument
3.	 Applicant’s arguments filed on 11/22/2021 regarding the prior art rejection based on new features are fully considered but they are moot in view of new ground of rejection as demonstrated more fully below.
	Applicant’s arguments regarding the 101 rejection have been fully considered, but they are not persuasive for the reason below:
	Applicant stated based on the October 2019 guidance, “If it is determined that the claim fails to integrate the exception into a practical application the analysis continue to step 2B where the claim may still be patent eligible if it amounts to an inventive concept” (first paragraph of page 10).
	In response to the above arguments, the Examiner thoroughly exams the claim, however, it found no additional elements that amount significantly more than the abstract idea of processing the dielectric measurement, determining water saturation, and assigning water saturation…”, for example, Claim 1 recites an additional limitation 
Improper Abstract
4.    	Paragraph [0072] in the abstract body should be removed. The abstract should be in a separate sheet/page under the heading “Abstract” or “Abstract of the Disclosure”. The sheet presenting the abstract may not include other parts of the application or other material. In the Abstract you submitted in a separate sheet page 36 (not the one you included in the specification in [0072]), e.g. “[0072] Embodiments include a method…… “ should be corrected as, e.g. “A method …” continue to amend the same as you did in [0072] in the specification.
The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The language should be clear and concise should not See MPEP § 608.01(b) and 37 C.F.R. 1.438.  The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. See MPEP § 608.01(b) and 37 C.F.R. 1.72.  
Note: The abstract should be labeled with current amendment to distinguish with the previous one.
Appropriate correction is required.  
	Claim Rejections - 35 USC § 112
5. 	Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recite “the classification being related to a likelihood of recoverability based on one or more textural properties of the formation and a water saturation”. The specification only discloses “the classification being related to a likelihood of recoverability based on one or more textural properties of the formation based on one or more textual properties of the formation”, see spec [0006]. Thus, the written description requirement of 112(a), or 112, first paragraph was not satisfied.  


6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitation in claim 1, “determining water saturation, at least one classification, and an additional textual parameter of the downhole formation, via the trained machine learning system, based at least in part on the dielectric measurement” and “assigning water saturation, the at least one classification, and the additional textual parameter to the downhole formation” are indefinite. It is unclear whether it means “determining water saturation based on at least one classification and an additional textual parameter of the downhole formation” and “assigning water saturation based on at least one classification and an additional textual parameter of the downhole formation”?
	Further, “at least one classification,” is indefinite. It is unclear at least one classification of what? 
Furthermore, “additional textual parameter” is indefinite because there is no recitation of “textual parameter” prior to be able to claim “an additional…”

Dependent claims 3-7 are rejected for the same deficiencies of its respective parent claim.
Claim Rejections - 35 USC § 101 
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-7 and 16-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
	Specifically, representative Claim 1 recites: obtaining a dielectric measurement of at least a portion of a downhole formation; processing the dielectric measurement via a trained machine learning system; determining water saturation, at least one classification and an additional textural parameter of the downhole formation, via the trained machine learning system, based at least in part on the dielectric measurement; and assigning water saturation, the at least one of the classification, and the additional textural parameter to the downhole formation.

Claim 16 recites a system for conducting measurement operations, the system comprising: a dielectric measurement device forming at least a portion of a downhole tool string, the dielectric measurement device operable to generate measurement data for detecting a dielectric property of a downhole formation; a microprocessor and memory including instructions that, when executed by the microprocessor, cause the system to: receive the measurement data; process the measurement data, via a trained machine learning system; determine a classification of the formation, via the trained machine learning system, the classification being related to a likelihood of recoverability based on one or more textural properties of the formation and a water saturation; and assign the classification to the downhole formation.
	
	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the “bold font” above falls into the grouping of subject matter mathematical relationship (e.g. predict water saturation…based on dielectric measurement (in claim 1), “forming at least a portion of a downhole tool string, the dielectric measurement device operable to generate measurement data for (including an observation, evaluation, judgement, opinion). Thus, the step 2A – prong I is Yes.  
	Similar limitations comprise the abstract idea of Claim 16.
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: obtaining a dielectric measurement of a downhole formation is recited at a high level generality (i.e. data gathering), Thus, they are insignificant extra-solution activity.
In Claim 16: a processor and a memory recited in Claim 16, are generic computer components that generate generic computer functions. The recitation of generic computer components in the claim does not necessarily preclude that claim from reciting an abstract idea.
In Claim 16: a system for conducting measurement operations, where the additional element in the preamble is not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. The additional elements, where a dielectric measurement device is just a generic, routine, and conventional component and receive the measurement data is recited at a high level generality (data gathering). Thus, they are insignificant extra-solution activity.

combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim, does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). The claim, thus, is not patent eligible.
Dependent claims, Claims 2-7 and 17-20 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.
AIA  Statement - 35 USC § 102 & 103  
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.     
Claim Rejections - 35 USC § 103
11. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.



12.	Claims 1-7 are rejected under AIA  35 U.S.C. 103 as being obvious over Misra et al, hereinafter Misra (US 2020/0034711 – of record) in view of Donadille et al hereinafter Donadille (US 2017/0123104 - of record).
As per Claim 1, Misra teaches a method, comprising: 
obtaining a dielectric measurement of at least a portion of a downhole formation (Figs 5-7, paras 0011, 0029); 
processing the dielectric measurement (ranking values, Fig 9, paras 0013, 0019], 0032) via a trained machine learning system (e.g. method 100 implements a neural network (NN) model, paras 0035, 0037, 0020).
Misra does not explicitly teach determining water saturation, at least one classification and additional textural parameter of the downhole formation, based at least in part on the dielectric measurement; and assigning water saturation, at least one of the classification and the additional textural parameter to the downhole formation  
Donadille teaches determining water saturation and at least one classification and additional textural parameter of the downhole formation, based at least in part on the dielectric measurement (estimate water saturation, paras 0004-0005, 0011, Figs 1A-1A, 5); and 
assigning water saturation and at least one of the classification and the additional textural parameter to the downhole formation (para 0031).

As per Claim 2, Misra in view with Donadille teaches the method of claim 1, Misra further teaches comprising: obtaining predetermined formation data including at least a formation dielectric spectrum response, a porosity, and a rock composition (Fig 15-16, para 0019. It is noted NMR (“Nuclear Magnetic Resonance”) is a 3D MNR tool); obtaining predetermined formation data including formation textural properties from generated three-dimensional rock geometries (predefined depths in Fig 5, e.g. different lithology and mineralogical compositions at a given depth, see para 0050), and training a machine learning system with the predetermined formation data to form the trained machine learning system (kNN (k-nearest neighbor of learning machine algorithms), see Figs 15-16, paras 0047-0048, 0050-0051). 
As per Claim 3, Misra in view with Donadille teaches the method of claim 1, Misra further teaches comprising: comparing the at least one classification or textural parameter to a known value in a data store, paras 0009-0012; determining the at least one classification or textural parameter is within a threshold amount of the known value in the data store (see Fig 15, paras 0019, 0047); and 29\\DE - 751777/000012 - 3259697 v1verifying the at least one classification or textural parameter (classification-4 checks if certain pore sizes can be neglected, paras 0050, 0019).  
As per Claim 4, Misra in view with Donadille teaches the method of claim 3, Misra further teaches comprising: storing the water saturation (water saturation derived from the DD (Dieletcric Dispersion) logs, see para 0020), and the verified at least one classification or textural parameter, see para 0050.  
As per Claim 5, Misra in view with Donadille teaches the method of claim 1, Misra further teaches comprising: determining a physical operation to be performed at a well site based at least in part on the at least one classification or textural parameter (see Figs 7, 10, paras 0029, 0033).  
As per Claim 6, Misra in view with Donadille teaches the method of claim 1, Misra further teaches wherein the at least one textural parameter comprises pore size (Fig 15, small and large pores, see para 0050), pore radius, pore locations, see para 0020, pore connectivity, porosity, see para 0020, wettability, or a combination thereof.   
As per Claim 7, Misra in view with Donadille teaches the method of claim 1, Misra does not explicitly teach wherein the dielectric measurement of the portion of the downhole formation is not accompanied by a core sample of the portion of the downhole formation (core samples may not be available to provide a parameter value. Donadille discloses the dielectric measurement of the portion of the downhole formation is not accompanied by a core sample of the portion of the downhole formation (core samples may not be available to provide a parameter value, see Figs 5-6, paras 0005, 0035). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Misra not having core sample as taught by Donadille that would improve different saturation stages with varying amounts of water saturation from obtained dielectric measurements.
Claims 16-19 are rejected under AIA  35 U.S.C. 103 as being obvious over Misra in view of McCarty et al, hereinafter McCarty (US 20170030819 – of record).
As per Claim 16, Misra teaches a system for conducting measurement operations, the system comprising: 
33 \\DE - 751777/000012 - 3259697 vIa dielectric measurement device forming at least a portion of a downhole tool string (Fig 8, paras 0012, 0030), the dielectric measurement device operable to generate measurement data for detecting a dielectric property of a formation (Fig 10, based on ranking generated, see paras 0014, Fig 13); 
a microprocessor; and memory including instructions that, when executed by the microprocessor (Fig 12, paras 0039-0040), cause the system to: 
receive the measurement data (Fig 7, paras 0011, 0029); process the measurement data (ranking values, Fig 9, paras 0013, 0019, 0032) via a trained machine learning system (e.g. method 100 implements a neural network (NN) model, paras 0035, 0037, 0020); 
determine a classification of the formation, via the trained machine learning system (determine various classifications, paras 0019, 0050, Fig 15); and 
assign the classification to the downhole formation (assign five classification to each depth, e.g. a value of 1 when certain pore size, para 0050).  
Misra does not explicitly teach the classification being related to a likelihood of recoverability based on one or more textural properties of the formation.
McCarty discloses the classification being related to a likelihood of recoverability based on one or more textural properties of the formation and a water saturation (Fig 1, recovery of hydrocarbons, e.g. potential wettability changes (see paras 0061, 0025, 
As per Claim 17, Misra in view with McCarty teaches the system of claim 16, Misra further teaches the memory includes instructions that, when executed by the microprocessor, cause the system to: receive a plurality of rock geometries (Fig 15, para 0050); receive a plurality of known measurement data corresponding to dielectric properties of respective rock geometries of the plurality of rock geometries (derived from DD logs, paras 0020, 0026), and train the machine learning system using the plurality of rock geometries and the plurality of known measurement data (different lithology and mineralogical compositions at a given depth using kNN (k-nearest neighbor of learning machine algorithms), paras 0048, 0050).
As per Claim 18, Misra in view with McCarty teaches the system of claim 16, Misra further teaches the memory includes instructions that, when executed by the microprocessor, cause the system to: generate a synthetic rock geometry (generate synthetic DD logs, paras 0020, 0026); compute a textural parameter of the synthetic rock geometry (predicting synthesis, paras 0019, 0027, 0035); simulate a response of complex dielectric spectrum of the synthetic rock geometry (synthetic DD logs acquired in different frequencies, paras 0019, 0035, different lithology and mineralogical composition at a given depth, see para 0050); and train the machine learning system using the computed textural parameter and the simulated dielectric response (see paras 0045, 0047-0048, 0051).
 As per Claim 19, Misra in view with McCarty teaches the system of claim 16, Misra further teaches the memory includes instructions that, when executed by the microprocessor, further cause the system to: determine a physical operation to be performed at a well site, based at least in part on the classification (Figs 7-8, paras 0029, 0050-0051). 

14.	Claim 20 is rejected under AIA  35 U.S.C. 103 as being obvious over Misra in view of McCarty and further Donadille.
As per Claim 20, Misra in view with McCarty teaches the system of claim 16, but the combination does not explicitly teach wherein the measurement data does not include a core sample. Donadille discloses the measurement data does not include a core sample (core samples may not be available to provide a parameter value, see Figs 5-6, see paras 0005, 0035). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Misra and McCarty not having core sample as taught by Donadille that would improve different saturation stages with varying amounts of water saturation from obtained dielectric measurements.
Conclusion
15.	 Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863